DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 15-18, 36-47, 50, 64-77 and 111 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 36, 77 and 111 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite in the last step that the sperm are classified with regard to sex based on at least one signal. Classification is a mental activity done in the brain where the result of the signal is judged to determine the sex characteristic of the sperm. This judicial exception is not integrated into a practical application because there is no subsequent step that employs the result of the judicial exception into any real world application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the method of classifying sperm by the claimed method is well known and routine and conventional in the art. See Appleyard and Suh vide infra.
Therefore claims 36, 77 and 111 are not directed to patentable subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9, 11, 36-38, 41, 44-47, 50, 64, 65, 68, 69, 74-77 and 111 are rejected under 35 U.S.C. 102(a1) as being clearly anticipated by  Appleyard et al. (US 20150114093; cited in the IDS filed 10/15/2018), as evidenced by Sharpe et al. (US 20140273192) and Durack et al. (US 20140220620).
Appleyard teaches a microfluidic chip with an interrogation apparatus which detects and interrogates objects with a focused energy apparatus. The interrogation apparatus can determine the  identity of the object, for example ([0008]; abstract).
The microfluidic chip has a plurality of channels which introduce the object to be identified in a sheath fluid. The sheath fluid acts to orient the objects in the main fluid channel in a predetermined direction. The plurality of channels flow into a main channel while still maintaining laminar flow. A focused energy apparatus performs an action on the objects in the sheath fluid ([0009]).
the targeted objects or a region surrounding the targeting objects ([0012]).
In one embodiment the focused energy source is a laser (([0026]).
The laser emits a beam that is continuous wave that emits light at 349 nm or 355 nm (e.g., a single wavelength [0189]; claims 9 and 47).
The sheath buffer fluid enters the channel to aligned the object (e.g., sperm) in the center of the channel as they flow along the channel ([0242).
In the embodiment of Figure 16, beam shaping optics are used for the interrogation beam 148 which is emitted by the light source (e.g., beam) and passes through the action region (the chamber 149) and is received by the objective lens 153 ([0123]).
In Figure 16, the excitation light source is a laser beam where the light source 147 emits a beam which is focused on the center of the channel at opening 150. The sperm cells 160 (the interrogated objects)  are oriented in the hydrodynamic focusing steps so that the flat surface of the sperm are facing toward the light beam. The sperm are moved into a restricted core volume that approximates a single file formation as they pass under the beam light 148 ([0238]). 
Sharpe, evidence document, teaches that coaxial flow consist of an inner stream which is also referred to as a core stream of the sample and an outer stream of sheath fluid ([0046]).
The shape of the laser beam is an ellipse having a beam width and height at the interrogation location. As the sperm pass under the light sources 147 they are acted  upon by the light beam 148 and the sperm emit fluorescence which indicates the identity of the sperm 160 ([0276]-[0278]).

    PNG
    media_image1.png
    483
    605
    media_image1.png
    Greyscale
. 
Figure 5 teaches the relationship of the beam width to the object being interrogated:

    PNG
    media_image2.png
    529
    355
    media_image2.png
    Greyscale
.
The light from the laser passes through the beam shaping optics 181 to emit beam 148. Beam 148 passes through the covering 133 at an uppermost part of the chip 100 through opening 150 to illuminate the object 160 that is flowing through channel  164 in the chamber of the chip. The light then goes group the cover at 132 at the bottom of the chip and is received by the objective lens 153 for processing ([0190] and [0192]). Paragraph [0188] refers to figure 5 and teaches that the beam that matches the excitable objects in the fluid mixture which are in a restricted core volume that approximates a single file supra. As can be seen from Figure 5, the beam that emerges from opening 150 matches the width of the sperm (which is in the core in the flow) which faces the laser (instant claims 1, 36, 41, 64, 69 and 111).
Regarding claims 64 and 65, as Appleyard teaches that the microfluidic device can have a plurality of flow channels having the same dimensions ([0154]), the ordinary artisan would reasonably conclude that all of the flow channels have the same characteristics regarding beam shaping optics not having overlap (claim 75) where the beams are substantially the same length (claim 65). Regarding each channel having its own laser beam this is a choice between two species from a very small genus where there is a laser for each channel or a single laser beam is split. Thus, the selection of each channel having its own laser is easily envisaged from the small genus.
The beam width to the height ratio is 16 microns to 2.5 microns which is a ratio of 3:1 (([0349]; instant claims 3, 38 and 68).
A dye such as Hoescht 33342 (a DNA selective light emission material) can be used to stain DNA in sperm cells where the laser provides a fluorescence excitation energy  where the X-bearing chromosome sperm cells emit light (e.g., fluorescence)  at a different intensity compared to Y-bearing chromosome sperm cells based on DNA content ([0279]; instant claims 11 and 36).
If the sperm cell 160 is a wanted sperm cell (i.e., one of X- or Y-chromosome sperm cell) a determination is made to allow the wanted or non-target sperm cell 160 to pass through the microfluidic channel to the collection apparatus 188 ([0354]; claim 45) thus producing a sperm sample having a skewed sex ratio (claim 111).
Focused energy pulses can be used to eliminate the undesired objects by destroying, killing or damaging the objects by selecting the appropriate wavelength and laser power. Durack, evidenced document, teaches that photodamage sorting systems are those where a laser is used to kill or otherwise damage (ablate) selected particles and leaving others undamaged ([1008]; claim 46).
Regarding claim 77, as noted supra Appleyard teaches that the microfluidic device has multiple channels that have the same characteristics in terms of coaxial flow with a core stream and a sheath stream where the laser in each channel is modified by beam shaping optics to have a beam width and height to interrogate the sperm in the core stream where a signal is detected by each detector with regard to the sex characteristic of the sperm. Hence each stream provides a classification of the sperm based on sex.
The reference is silent regarding the characteristics that the differing orthogonal dimension of the core stream is due to the inner core stream width and inner core stream depth (claims 2, 37 and 111) as well as that the beam shaping optics shaping optics provide substantially similar performance at even rates between 5,000 events per second and 65,000 events per second (claims 6, 76 and 111), the event rates recited in claims 7, 44 and 74, and  that the step of substantially matching the inner core stream width facing the laser to a center portion provides substantially similar performance in classifying a sex differentiation characteristic (claim 50) or similar performance of the laser beams in the multichannel flow apparatus (claims 64 and 77) but meets the claimed limitations because the instantly claimed characteristics and structure of the instrument and method are disclosed by Appleyard where the core stream is the inner core of the coaxial flow where the core stream is composed of sperm that are 3-dimmensaional facing the laser with beam shaping optics which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 15-18, 36-47, 50, 64, 65 and  68-76 are rejected under 35 U.S.C. 103 as being unpatentable over Appleyard et al. (US 20150114093), as evidenced by Sharpe et al. (US 20140273192) and Durack et al. (US 20140220620), in view of Sharpe et al. (US 20120307244; Sharpe 244).
	Claims 1-3, 6, 7, 9, 11, 36-38, 41, 44-47, 50, 64, 65, 68, 69 and  74-76 are rejected insofar as they read on the limitations of claims 4, 5, 8, 15-17, 39, 40, 42, 43 and 70-73.
	The disclosure by Appleyard is discussed supra.
	Appleyard does not teach that the center portion of the beam width comprises between a center half of the beam width and a center quarter of the beam width (claim 15 and 70) or where the center portion of the beam width comprises an inner most half of the beam width, an inner most third of the beam width or an inner most quarter of the beam width (claims 15, 16, 42, 43 and 71) where the beam width is in the range of 70 to 130 µm (claims 4 and 72) or from about 70 µm to about 90 µm, about 90 µm to about 110 µm or about 110 µm to about 150 µm (claims 4, 5, 39, 40 and 73) where the beam height is from 15 to 19 µm (claim 18), that the beam length is less than 10 inches (claim 8) and claim 17.
Regarding claim 8, Appleyard teaches a plurality of flow channels each having coaxial flow with an inner core stream and an outer stream of sheath fluid with beam shaping optics each flow channel having its own laser where each laser beam width substantially matches the width of the addition inner core streams which face each laser. From Figure 16 it can be seen that the flow channels also have an additional laser beam where each additional laser beam has beam shaping optics which would reasonably match the width of the additional inner core stream as Appleyard teaches that the dimensions of the plurality of flow streams can be the same supra.

	Sharpe 244 teaches a microfluidic channel particle analysis system which allows particles from a plurality of particle sources to be to be independently and simultaneously entrained in a corresponding plurality of fluid streams for analysis and sorting into particle subpopulations based upon one or more particle characteristics ([0008].
	Sharpe 244 teaches that the laser width of the optical beam proximates the center of each of the plurality of flow channels and interrogates that portion of the plurality of particles which are sufficiently centered. Particles in the flow stream which flow outside of the lesser width optical window are not interrogated  (last part of [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the center portion of the beam width, the beam height and beam length as needed to achieve the desired beam width as instantly claimed in the microfluidic device and method of use thereof of Appleyard. The ordinary artisan would have been motivated to do so because Sharpe 244 teaches that the center portion of the beam width can be modified to interrogate only those particles that are of interest where particles that are unwanted or not of interest will be excluded from the interrogation due to the size of the beam width relative to the particles centered in the stream. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the beam width, beam length and beam height, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Claims 1-9, 11, 15-18, 36-47, 50, 64-76 are rejected under 35 U.S.C. 103 as being unpatentable over Appleyard et al. (US 20150114093), as evidenced by Sharpe et al. (US 20140273192) and Durack et al. (US 20140220620), in view of Sharpe et al. (US 20120307244; Sharpe 244).
The obviousness of claims 8 and 17 have been discussed regarding beam height.
Appleyard modified by Sharpe 244 does not teach a multichannel microfluidic device wherein the laser associated with each flow channel further comprises two lasers associated with two flow channels where the combined beam length for both lasers is less than 36 inches (claim 66) or the laser associated with each flow channel further comprises two lasers associated with two flow channels where the combined beam length for both lasers is less than 54 inches (claim 67).
Regarding the addition of more laser beams and flow channels, MPEP 2144.04 VIB states:
B.    Duplication of Parts
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Thus, in the instant case, the addition of more lasers and flow stream is merely a duplication of parts which has not patentable significance in the absence of new and unexpoected results.
Regarding the combined beam length, as there are two or three lasers each having the same beam length since Appleyard teaches that the flow channels can have the same dimesions, it would have been obvious to make the beam lengths the same optimized leangth because the flow channels have the same dimmensions.

Claims 1-3, 6, 7, 9-11, 36-38, 41, 44, 45 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 20100122359), as evidenced by Sharpe et al. (US 20140273192), in view of Appleyard et al. (US 20150114093).
Suh teaches and apparatus and method for the selection of sex cells, intracytoplasmic injection, embryo culture and embryo collection to produce live foals ([0007]).
Figure 1 is an example of the device in the form of a flow cytometer for the production of sex-selected cells from a male mammal ([0014]):

    PNG
    media_image3.png
    644
    541
    media_image3.png
    Greyscale
.
A fluid source (23) in a flow channel provides a sheath fluid (24) to establish  a sheath fluid stream (25). Sperm cells (4) are entrained in the fluid by joining the sheath fluid stream (25) in the nozzle (28) of the flow cytometer (2) as a coaxial laminar flow with sample fluid streams (27) surrounded by the sheath fluid stream (25). The coaxial laminar flow exits the nozzle orifice (29) as a fluid stream (30) entraining the plurality of sperm cells (10) ([0015]). Sharpe teaches that coaxial flow consist of an inner stream which is also referred to as a core stream of the sample and an outer stream of sheath fluid ([0046]).
The nozzle (28; claim 10) can be made responsive to an oscillator (31) (see broken lines) which can perturb the fluid stream at different frequencies  so that droplets are formed and can break away from a contiguous part of the fluid stream ([0016]).
The fluid stream (30) in steady state oscillation can be interrogated with one or more light beams (34) which are laser beams emitted from a light emission source (35). The one or more light beams (34) can pass through a beam shaping optics (36) to configure the shape of the light beams (34) and focus the light beams (34) on the fluid stream containing the sperm (30). As can be seen from figure 1, the laser beam faces the fluid stream that contains the sperm where the laser beam traverses between the laser and the beam shaping optics. An amount of light (37) emitted, fluoresced (12) or reflected from one of the plurality of sperm cells (10) in the interrogated fluid stream (30) can be received by a photoreceiver (38) (e.g., detector). The photoreceiver (38) converts the received amount of light (37) into a signal (39) which varies whether in frequency, amplitude, or both frequency and amplitude) based upon differences in at least one sperm cell characteristic (40) among the plurality of sperm cells (10). The term "at least one sperm cell characteristic" means at least one part, component, or differentially modified part or component common to at least a portion of the plurality of sperm cells (10) entrained in the fluid stream (30) which varies in kind or amount between the plurality of sperm cells (10) which allows differentiation of the plurality of sperm cells (10) based on the sex (whether it is an X-chromosome bearing sperm cell (17) or Y-chromosome bearing sperm cell (18) ([0017]) (as in instant claims 1 and 36, both in part).
The flow cytometer (2) can further include a computer (41) which executes the functions of a sperm cell analysis application (42). 
In one embodiment, a DNA stain such as a blue-, green- or orange fluorescent stain (e.g., DNA selective light emission material) uniformly stains the DNA in the sperm ([0020]). 
The laser irradiates the sperm containing the DNA selective stain and light (e.g., fluorescence) is emitted (e.g., the selective DNA light emission material fluoresces in response to interrogation with the laser beam) where X-chromosome bearing sperm emit a greater amount of light  compared to the Y-containing sperm based on DNA content. The sperm are separated and isolated in different containers ([0025]; claims  11 and 45).
Suh does not teach that the beam shaping optics shape the laser beam for interrogating the sperm to substantially match the center portion of the beam width to an inner core stream width facing the laser (claims 1, 41 and 36) that emits light at a single wavelength in a continuous wave of EM radiation (claim 9) where the beam width to height ratio is 3:1 (claims 3 and 38).
The disclosure by Appleyard is discussed supra teaching a microfluidic system
a laser that emits a beam that is continuous wave that emits light at a single wavelength of 349 nm or 355 nm  where beam shaping optics are used for the interrogation where the laser emits a beam that has a width and height at the interrogation region which is focused on the sperm where the beam width matches a center portion to the inner core stream which contains the sperm where the beam faces the inner core stream and the ratio of beam width to beam height is 3:1.
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use the beam shaping optics to shape the laser beam for interrogating the sperm to substantially match the center portion of the beam width to an inner core stream width facing the laser using a continuous  wave laser at one wavelength where the ratio of beam width to height is 3:1. The ordinary artisan would have been motivated to do so to interrogate the sperm in the core at a high level of accuracy in order to gain information about the target sperm in the core fluid. The ordinary artisan would have had a reasonable expectation that one could use the beam shaping optics to shape the laser beam for interrogating the sperm to substantially match the center portion of the beam width to an inner core stream width facing the laser using a continuous  wave laser at one wavelength where the beam width to height is 3:1 because this is accomplished by Appleyard. 
Suh as modified by Appleyard is silent regarding the characteristics that the differing orthogonal dimension of the core stream is due to the inner core stream width and inner core stream depth (claims 2 and 37) as well as that the beam shaping optics shaping optics provide substantially similar performance at even rates between 5,000 events per second and 65,000 events per second (claim 6), the event rates recited in claims 7 and 44, and  that the step of substantially matching the inner core stream width facing the laser to a center portion provides substantially similar performance in classifying a sex differentiation characteristic (claim 50) but meets the claimed limitations because the claimed characteristics of the instrument and method are disclosed by Suh as modified by Appleyard where the core stream is the inner core of the coaxial flow where the core stream is composed of sperm that are 3-dimmensaional facing the laser with beam shaping optics which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 

Claims 1-7, 9-11, 15-18, 36-45 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 20100122359), as evidenced by Sharpe et al. (US 20140273192), in view of Appleyard et al. (US 20150114093), as applied to claims 1-3, 6, 7, 9-11, 36-38, 41, 44, 45 and 50, in further view of Sharpe et al. (US 20120307244; Sharpe 244).
The disclosure of Suh as modified by Appleyard is discussed supra.
Modified Suh does not teach that the center portion of the beam width comprises between a center half of the beam width and a center quarter of the beam width or where the center portion of the beam width comprises an inner most half of the beam width, an inner most third of the beam width or an inner most quarter of the beam width (claims 15, 16, 42 and 43) where the beam width is in the range of 70 to 130 µm (claim 4) or from about 70 µm to about 90 µm, about 90 µm to about 110 µm or about 110 µm to about 150 µm (claims 4, 5, 39 and 40) where the beam height is from 15 to 19 µm (claim 18), that the beam length is less than 10 inches (claim 17).
The disclosure by Sharpe 244 is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the center portion of the beam width, the beam height and beam length as needed to achieve the desired beam width as claimed in the apparatus and method of modified Suh. The ordinary artisan would have been motivated to do so because Sharpe teaches that the center portion of the beam width can be modified to interrogate only those particles that are of interest where particles that are unwanted or not of interest will be excluded from the interrogation due to the size of the beam width relative to the particles centered in the stream. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the beam width, beam length and beam height, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653